Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Non-Final office action is in response to applicant’s claim amendments with remarks filed on 12/14/2020.
	
Claim Status:
Amended claims: 1-19.
Pending claims: 1-19.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

           Dependent  claims 2-12 and 14-17 recite “A method…”, and “A system…” respectively, this language is vague, it is not clear whether these methods, and systems of these claims are the same or different than the ones claimed in the independent claims. Applicant is respectfully advised to amend the dependent claims to recite --- The method ---, --- and The system ---, ---- Appropriate correction is required.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for creating an NDEF record and establish a certain context to activate a payment.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
	providing an NDEF application in said NFC device, - having a first NDEF record contained in an NFC device,
	 wherein said NDEF application is configured to generate a second NDEF record different from a previous first one, based on data collected, as a result of a detection or upon a receipt of a request of an NFC reader or after collection or capture of new data.  

creating an NDEF record and establish a certain context to activate a payment.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting NFC device/processor, and computer network, nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of NFC device/processor, and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including independent claim 13  
Furthermore, the dependent claims 2-12 and 14-19 do not resolve the issues raised in the independent claims. The dependent claims 2-12 and 14-19 are directed towards using said NDEF record is captured by the NFC reader in a read only mode and 
Accordingly, the dependent claims 2-12 and 14-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.   

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-19 are rejected under 35 U.S.C. 103 (a) as being unpatentable over JAKOB (WO 2013/034681 A1), in view of Behnke (US 5,825,005). 

	Ref claim 1, JAKOB discloses a method to create a trusted NDEF record in an NFC device, comprising the steps of:
 	- providing an NDEF application in said NFC device (via;  Fig. 7, and page 12, Line 32 to page 13, Line 30: the OTP (one time password) generating device 100 is inserted into the activation field of the NFC reader 200; the presence of a RF field together with the NFC reader modulation causes the OTP generating  device 100 to generate an OTP instantaneously; a pre-configured service URL and a device  holder ID string are 
	- having a first NDEF record contained in an NFC device (via …the URI NDEF message is retrieved and the reader launches a web browser and navigate to the location by the URI 300. The web server 300 uses the OTP and ID tags through the URI to determine if the user to access the requested service).
	JAKOB does not explicitly disclose the step of, wherein said NDEF application is configured to generate a second NDEF record different from a previous first one, based on data collected, as a result of a detection or upon a receipt of a request of an NFC reader or after collection or capture of new data.
However, Behnke being in the same field of invention discloses the step of, wherein said NDEF application is configured to generate a second NDEF record different from a previous first one, based on data collected, as a result of a detection or upon a receipt of a request of an NFC reader or after collection or capture of new data (Fig. 1, page 1, Lines 35-65; via an identification card which permits a codification…a method of coding identification cards on the basis of a plurality of fingerprints of the card owner by fingerprint sensor applying a key code  on ID card and a scrambling code 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by JAKOB to include the disclosures as taught by Behnke to facilitate greater security with a plurality of fingerprints as scrambling code).   
	Ref claim 2, JAKOB discloses a method according to claim 1, wherein said NDEF record is created in real-time at a format compatible with an NDEF record standard (via Fig. 7, and page 12, Line 32 to page 13, Line 30).  
	Ref claim 3, JAKOB discloses a method according to claim 1, wherein said NDEF record is captured by the NFC reader in a read only mode (via Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 4, JAKOB discloses a method according to claim 1, wherein said NDEF application is configured to realize the following steps: - Insert said data related to collected data into payload(s) of selected NDEF record(s) and, -Recalculate, in same communication session between NFC reader and NFC device, the length of said generated NDEF record and/or message (via Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 5, JAKOB discloses a method according to claim 1, wherein the NFC device performs at least one internal cryptographic operation to generate a response 
	Ref claim 6, JAKOB discloses a method according to claim 5, wherein the cryptographic operation is symmetric and/or HMAC-SHA operation, where the response may be truncated or not, and/or asymmetric key operation where the response is a signature (via; Page 9, line 1-20: Cryptographic processor….verifies the cryptographic results).
	Ref claim 7, JAKOB discloses a method according to previous claim 6, wherein said device comprises a banking application and said collected data includes an information related to an application transaction counter value, said value determining the validity of the generated response (via; Fig. 7, and page 12, Line 32 to page 13, Line 30). 
Ref claim 8, JAKOB discloses inview of Behnke, a Method according to claim 1, 
However, Behnke, specifically disloses, wherein said NFC device comprises an NFC bankingPatent Attorney Docket No. Application No. Page 5device with a fingerprint reader, and wherein said collected data includes information related to a fingerprint read by the fingerprint reader (Fig. 1, page 1, Lines 35-65; via an identification card which permits a codification…a method of coding identification cards on the basis of a plurality of fingerprints of the card owner by fingerprint sensor applying a key code  on ID card and a scrambling code is used to select and store at least one of the other fingerprints as identification code…the plurality of prints offers greater security for scrambling [implied sequential use of fingerprints])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by JAKOB to include the 
	Ref claim 9, JAKOB discloses a Method according to claim 1, wherein said collected data is associated to a specific corresponding action in said NFC reader or a remote server associated with said NFC device or said NFC reader (via; Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 10, JAKOB discloses a Method according to claim 1, wherein said collected data comprises an identifier, in order to identify the user and/or cardholder and/or card, wherein this identifier is either in plain text and/or anonymized or encrypted (via; Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 11, JAKOB discloses a Method to trigger a trusted specific action in an NFC reader or a remote server, wherein an NFC reader reads an NDEF record in an NFC device, said NDEF record being interpreted or executed by an NDEF application to trigger an action, wherein said NDEF record is created by a method to create a trusted NDEF record according to claim 1 (via; Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 12, JAKOB discloses a method according to claim 11, wherein said action is selected among: - a secure NFC reader activation; - a strong customer authentication;Patent Attorney Docket No.  Application No. Page 6 - authorise or unblock an access to a secure account; - display device information and/or reward on mobile display, and activated when said NFC device is presented to a NDEF reader in order to be read by it or interact with it; - establish or identify a certain context allowing a remote service provider to take a decision linked to 
Claim 13 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.

	Ref claim 14, JAKOB discloses a system according to claim 13, wherein said device is selected among - a contactless smartcard, a wearable device, an loT device an electronic watch, a bracelet  (via; Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 15, JAKOB discloses a system according to claim 13, wherein the system comprises an NFC reader selected among a mobile phone, an loT device, an electronic NFC watch (via Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claim 16, JAKOB discloses a System according to claim 13, wherein said NFC device comprises a banking application and said collected data includes an information related to an application transaction counter value  (via; Fig. 7, and page 12, Line 32 to page 13, Line 30).
	Ref claims 17-18, JAKOB discloses inview of Behnke, a System according to claim 13, 
	However, Behnke, specifically discloses, wherein said NFC device comprises a fingerprint reader, and wherein said collected data includes information related to a fingerprint read by the fingerprint reader, and  wherein said NFC device have at least one NDEF application  configured or being able to manage a NDEF protocol, a specific software application, a biometric sensor, at least one memory containing a stored biometric matching logic and at least one biometric template, said biometric matching 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by JAKOB to include the disclosures as taught by Behnke to facilitate greater security with a plurality of fingerprints as scrambling code).   
	Ref claim 19, JAKOB discloses the system according to claim 13, wherein it comprises:- an NFC reader configured to read said NDEF record in said NFC device, - a remote server containing a server software application associated with said NFC device or said NFC device (via Fig. 7, and page 12, Line 32 to page 13, Line 30).

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Li et al (CN 1107/28159 A) discloses read and upload method of NDEF Data, Terminal, A Label Chip, and Readable Medium. 
LEE et al (WO 2016/006924 A1) discloses Point of Sale System using Sequential Fingerprint Input and Driving method Therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          

      /HATEM M ALI/
Examiner, Art Unit 3691